Case MDL No. 2742 Document 243 Filed 04/03/19 Page 1 of 3

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: SUNEDISON, INC., SECURITIES LITIGATION MDL No. 2742

TRANSFER ORDER

Before the Panel: Plaintiff SESL Recovery, lnc., in a Northern District of California action
(SESL Recovery) listed on the attached Schedule A moves under Panel Rule 7.1 to vacate the Panel’s
order conditionally transferring its action to MDL No. 2742. Sole defendant Deutsche Bank Securities,
lnc. (DBSI), opposes the motion.

After considering the argument of counsel, we find this action involves common questions of
fact with the actions previously transferred to MDL No. 2742, and that transfer under 28 U.S.C. § 1407
will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the
litigation. Transf`er is warranted for the reasons set out in our order directing centralization. In that
order, we held that the Southern District of New York was an appropriate Section 1407 forum for
actions sharing factual questions arising from allegedly inaccurate statements concerning SunEdison’s
operational and financial condition (e.g., its liquidity, classification of debt, and internal financial
control), as well as the propriety of its public filings. The centralized actions involved various
transactions, offerings and statements made in the roughly ten-month period before SunEdison filed for
bankruptcy relief. ln res SunEdison, lnc., Sec. Litig., 214 F. Supp. 3d 1350, 1351 (J.P.M.L. 2016).
SESL Recovery concerns a $725 million loan, the Second Lien Facility, made to SunEdison and
facilitated by DBSI about three months before SunEdison declared bankruptcy. DBSI allegedly failed
to disclose its knowledge of SunEdison’s deteriorating financial condition SESL Recovery thus
implicates “factual issues arising from allegedly inaccurate statements concerning SunEdison’s
operational and financial condition.” Id.

Plaintiff argues primarily that its action focuses only on representations about the Second Lien
Facility, which is not part of the MDL, and consequently there is no significant factual overlap with the
remaining MDL cases. Plaintiff also argues that transfer will burden it. We disagree. DBSI is a
defendant in several MDL actions, which is unsurprising given its alleged role as SunEdison’s
“longtime, go-to investment bank.” SESL Recovery, Complaint at 11 2. While the Second Lien Facility
has not been the focus of the MDL actions to date, it was mentioned as background in the now-
dismissed Omega Capz'tal Investors, L.P. et al. v. SunEdison, lnc., et al., S.D. NeW York, Case No. 16-
7428, as well as in two other individual securities actions, Canyon and Kearny.' We have long held that

 

' See Canyon Capital Aa’vz'sors LLC v. TerraForm Global, lnc., No. 1:16¢cv-09l71, Compl. 11
121 (“On January 7, 2016, SUNE announced a series of complex financing transactions to improve
its near-term liquidity crisis, paying an effective debt cost of more than 20% and diluting shareholder
interests by at least 21% to raise funds it needed.”); Kearny lnvestors S.A.R.L. v. Goldman Sachs &

A CEl<Tirn~;fSUth\led---)
R Y'~J.KRAHC cLERK

 

Case |\/|DL No. 2742 Document 243 Filed 04/03/19 Page 2 of 3

_2_

“Section 1407 does not require a complete identity or even majority of common factual and legal
issues.” ln re.' Satyam Computer Servs., Ltd., Sec. Litig., 712 F. Supp. 2d 1381, 1382 (J.P.M.L. 2010).
Here, there is sufficient factual overlap with the MDL actions. The Second Lien Facility at issue in
SESL Recovery represents one of the “transactions . . . made in the roughly ten-month period before
SunEdison filed for bankruptcy relief.” ln re Sunedison, 214 F. Supp. 3d at 1352. Judge Castel, who
is deeply familiar with all aspects of litigation surrounding SunEdison, can accommodate any unique
aspects of SESL Recovery, should such a need arise.

IT IS THEREFORE ORDERED that the action listed on Schedule A is transferred to the

Southern District of New York and, with the consent of that court, assigned to the Honorable P. Kevin
Castel for inclusion in the coordinated or consolidated pretrial proceedings

PANEL ON MULTlDISTRICT LITIGATION

,é£/».~€ ‘l/@M.L

Sarah S. Vance

Chair
Lewis A. Kaplan Ellen Segal Huvelle
R. David Proctor Catherine D. Perry
Karen K. Caldwell Nathaniel M. Gorton

 

l(. . .continued)
Co., No. l:l6-cv-09566, Compl.1| 104 (same).

Case |\/IDL No. 2742 Document 243 Filed 04/03/19 Page 3 of 3

IN RE: SUNEDISON, INC., SECURITIES LITIGATION MDL No. 2742

SCHEDULE A
Northern District of California

SESL Recovery, LLC v. Deutsche Bank Securities, Inc., C.A. No. 3:19-96

